MADDOX, Justice.
Appellant’s only argument is that the decree of the trial court in this land dispute is ambiguous.
We have examined the pleadings, the other proceedings, and the decree. Although the decree is not an example of clarity, it is not so vague and obscure as to be a nullity.
In his final decree, the trial judge refers to a decree of the circuit court of Greene County. The decree of the Greene Circuit Court affected the title to the land in question. The Greene Circuit Court decree referred to is not in the record here. We presume the decree of the Greene Circuit Court supports the decree entered in this cause. Melton v. Melton, 288 Ala. 452, 261 So.2d 887 (1972).
We have interpreted the final decree appealed from in the light of the record filed here and find it is capable of interpretation. Brown v. Brown, 276 Ala. 153, 159 So.2d 855 (1964).
Affirmed.
HEFLIN, C. J., and MERRILL, HAR-WOOD and FAULKNER, JJ., concur.